STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS
                                                                                   FILED
In Re: K.S.                                                                     March 16, 2015
                                                                             RORY L. PERRY II, CLERK
No. 14-0796 (Raleigh County 13-JA-92)                                      SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA


                              MEMORANDUM DECISION
       Petitioner Mother, by counsel David S. Hart, appeals the Circuit Court of Raleigh
County’s August 5, 2014, order terminating her parental rights to K.S. The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel S.L. Evans, filed its
response in support of the circuit court’s order. The guardian ad litem for the child, Mary Beth
Chapman, filed a response on behalf of the child supporting the circuit court’s order and a
supplemental appendix. On appeal, petitioner alleges that the circuit court erred in finding that
she did not complete the terms of her improvement period, in terminating her parental rights, and
in denying the maternal grandmother permanent placement of the child.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In April of 2013, the DHHR filed an abuse and neglect petition against petitioner and her
boyfriend, A.P. The petition alleged that the DHHR received an initial referral in June of 2012,
indicating that petitioner said she was going to harm the child, K.S., and wanted to get rid of her.
Following this referral, the DHHR provided services to the family, during which DHHR
employees witnessed the child exhibiting sexualized behavior inappropriate for her age. During a
forensic interview in 2012, the child disclosed that she had been sexually abused by a twelve­
year-old friend. The petition further alleged that the DHHR received a referral in April of 2013
indicating that during a group therapy session, petitioner disclosed that her boyfriend, A.P.,
discussed his thoughts about raping the child. According to the petition, petitioner took no action
to protect the child after this disclosure, so the DHHR subsequently implemented a safety plan
that required A.P to leave the home and not have contact with the child.

         The petition further stated that on April 18, 2013, a Child Protective Services (“CPS”)
worker received information that petitioner said A.P. admitted to touching the child
inappropriately, but that petitioner did not believe this occurred. The next day, during a second
forensic interview, the child stated that someone told her not to talk about A.P. because petitioner
would go to jail. Eventually the child stated that she had to lick an individual named K.’s
genitals, and she identified K. as A.P.’s father. That same day, CPS workers initiated a
temporary protection plan that required the child to live with her maternal grandparents and not
be left alone with petitioner before later filing the instant abuse and neglect petition.


                                                 1


        In May of 2013, petitioner waived her right to a preliminary hearing. Petitioner then
agreed to a written stipulation of failure to protect the child from potential sexual abuse, which
the circuit court accepted. Petitioner also moved for a post-adjudicatory improvement period.
The circuit court granted the same and included a requirement that petitioner have no contact
with A.P. and that she not allow A.P. to have any contact with the child. Moreover, the circuit
court ordered petitioner to undergo a psychological evaluation. Finally, the circuit court
dismissed A.P. from the case because he was not the child’s biological father and claimed no
psychological paternity. However, the circuit court enjoined A.P. from having any contact with
petitioner or the child. Thereafter, petitioner underwent a psychological evaluation and the report
was submitted to the circuit court on July 23, 2013.

        In August of 2013, the DHHR submitted a family case plan that included the following
requirements, among others, for petitioner: attend all individual counseling sessions; place the
child’s needs above her own and demonstrate a willingness to endure difficult emotions, such as
loneliness in the service of protecting the child; not have any contact with A.P.; focus on
completing treatment goals to regain custody of her child instead of focusing on having a
boyfriend; participate in structured parent-child interaction therapy; actively participate in
parenting sessions; learn age-appropriate discipline techniques and other parenting skills; attend
and actively participate in sessions instructing her on the appropriate ways to deal with a special
needs child and who is the victim of sexual abuse; and attend weekly psychotherapy sessions to
address dependency issues.

        In September of 2013, the DHHR was advised of an incident involving the child and a
neighbor child that occurred in a tent on her maternal grandmother’s property and in the
grandmother’s absence. The child was reportedly naked with a male child, who was also naked.
Neither of the maternal grandparents nor petitioner reported the incident to the DHHR. Due to
the lack of supervision and the child’s history, she was removed from the grandparents’ home
and placed in foster care. The maternal grandmother later intervened in the proceedings below
and sought permanent placement of the child. The DHHR sought termination of petitioner’s
parental rights.

        Beginning in February of 2014, the circuit court held the first of three dispositional
hearings that concluded in May of 2014. During the hearings, testimony established that
petitioner failed to successfully complete her improvement period. One provider testified that
petitioner failed to accept the fact that the child had been sexually abused. Testimony also
established that petitioner took a trip out of state to meet a man in Oklahoma whom she met
online. According to petitioner, this man has a history of arrest. The record shows that petitioner
was engaged to this man as of the dispositional hearing. The circuit court ultimately terminated
petitioner’s parental rights and denied placement in the intervening grandmother’s home. It is
from the dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:

              “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the

                                                2


       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). Upon our review, the Court finds
no error in the circuit court’s findings regarding petitioner’s failure to complete the terms of her
improvement period or in terminating petitioner’s parental rights. The Court further declines to
address petitioner’s assignment of error regarding the child’s permanent placement because she
lacks standing to assert the same.

       On appeal, petitioner alleges that she successfully completed all the requirements
necessary to ensure remediation of the conditions of abuse and neglect. However, the Court
disagrees. While petitioner argues that the DHHR failed to offer evidence that she did not
meaningfully participate in the service below and, instead, offered only subjective opinions that
she would never be able to protect her child, the Court notes that this argument mischaracterizes
the evidence introduced at the multiple dispositional hearings. The circuit court was presented
with ample evidence that petitioner failed to acknowledge the fact that her abuse harmed the
child and further that, despite extensive services, petitioner was unable to implement what she
learned or correct the underlying conditions of abuse or neglect.

        Despite the circuit court’s finding, upon substantial evidence, that the child was “a victim
of sexual abuse,” one CPS worker testified that petitioner “consistently denied that her child,
K.S., is a sexual abuse victim.” As to her inability to correct her parenting deficiencies, one
provider testified that petitioner “simply cannot apply what has been taught to her by providers”
such that she could be a safe and proper parent to the child. Moreover, testimony established that
petitioner was wholly oblivious to her child’s severe and ever-increasing facial tic that one
service provider described as “seizure-like.” And while petitioner argues that the parties below
engaged in “Monday morning quarterbacking” of her various relationships and “actions [taken]
in continuing to live her life,” the Court finds that the evidence of which petitioner complains
instead supports the finding that petitioner failed to correct the underlying conditions of abuse
and neglect in the home.

        Specifically, the DHHR initially alleged that petitioner failed to protect the child by
allowing A.P., a man she had known for less than a week, to move into her house and remain
there even after he expressed thoughts about raping petitioner’s child. At disposition, the circuit
court was presented with evidence that petitioner began relationships with at least five
individuals after the proceedings below commenced, even going so far as to travel to Oklahoma
to see a man she met online. At the time of the dispositional hearing, petitioner indicated that she
was engaged to this man and invited him to live with her, despite her concerns that he is not

                                                 3


permitted to see his biological son and had a criminal history. Based on this evidence, one
DHHR employee testified that despite attempts to educate petitioner on practical techniques to
prevent her partners from preying upon the child, she was fearful petitioner could not protect the
child because petitioner “does not get to know these men before she invites them into her home
to live with her daughter . . . .” Additionally, this evidence confirmed the psychological
assessment that found petitioner “relies upon others to obtain emotional satisfaction” and has “a
habit or tendency to institute a brief and intense relationship with men, and then as a result, [put]
her emotional needs above the needs of her child.”

        As such, the circuit court was correct in finding that petitioner’s failure and refusal to
acknowledge that the child was sexually abused made remediation of the abuse impossible. This
is in keeping with our prior holding that

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the
       perpetrator of said abuse and neglect, results in making the problem untreatable
       and in making an improvement period an exercise in futility at the child’s
       expense.

In re Timber M., 231 W.Va. 44, 55, 743 S.E.2d 352, 363 (2013) (quoting In re: Charity H., 215
W.Va. 208, 217, 599 S.E.2d 631, 640 (2004)). Moreover, we find no error in the circuit court’s
finding that petitioner’s inability to correct the underlying conditions of abuse and neglect, i.e.
failure to protect the child, persisted as evidenced by her repeated entry into brief, intense
relationships with men in which petitioner places her own needs above those of her child. This
evidence formed the basis of the circuit court’s finding that petitioner did not substantially
complete the terms of her improvement period and could not substantially correct the conditions
of abuse or neglect in the near future.

       Pursuant to West Virginia Code § 49-6-5(b)(3), a situation in which there is no
reasonable likelihood that the conditions of abuse or neglect can be substantially corrected
includes one in which

       [t]he abusing parent . . . [has] not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical,
       mental health or other rehabilitative agencies designed to reduce or prevent the
       abuse or neglect of the child, as evidenced by the continuation or insubstantial
       diminution of conditions which threatened the health, welfare or life of the
       child[.]

As noted above, the circuit court was presented with substantial evidence that petitioner simply
failed to implement what she was taught through services such that the conditions threatening the
child persisted through disposition. For these reasons, we find no error in the circuit court’s
findings regarding petitioner’s failure to complete the terms of her improvement period




                                                 4


        Additionally, while petitioner argues that the circuit court erred in failing to impose the
least restrictive dispositional alternative, this same evidence supports termination of petitioner’s
parental rights. As noted above, the circuit court found that there was no reasonable likelihood
that petitioner could substantially correct the conditions of abuse and neglect in the near future,
and further found that termination of her parental rights was in the child’s best interests. Pursuant
to West Virginia Code § 49-6-5(a)(6), circuit courts are directed to terminate parental rights upon
such findings. We have also held as follows:

               “Termination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, W. Va.Code,
       49–6–5 . . . may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under W.
       Va.Code, 49–6–5(b) . . . that conditions of neglect or abuse can be substantially
       corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W.Va. 558, 712 S.E.2d 55 (2011). For these reasons, we find no
error in the circuit court terminating petitioner’s parental rights.

        Finally, the Court declines to address petitioner’s assignment of error alleging that the
circuit court erred in denying the maternal grandmother permanent placement of the child. The
record shows that the maternal grandmother was granted intervenor status below and was
represented by counsel. Simply put, petitioner lacks standing to assert an assignment of error
advancing a claim on behalf of a third party. We have previously held that

       “[t]raditionally, courts have been reluctant to allow persons to claim standing to
       vindicate the rights of a third party on the grounds that third parties are generally
       the most effective advocates of their own rights and that such litigation will result
       in an unnecessary adjudication of rights which the holder either does not wish to
       assert or will be able to enjoy regardless of the outcome of the case.” Snyder v.
       Callaghan, 168 W.Va. 265, 279, 284 S.E.2d 241, 250 (1981) (citation omitted).

Kanawha Cnty. Pub. Library Bd. v. Bd. of Educ. of Cnty. of Kanawha, 231 W.Va. 386, 398, 745
S.E.2d 424, 436 (2013).

      For the foregoing reasons, we find no error in the decision of the circuit court and its
August 5, 2014, order is hereby affirmed.
                                                                                    Affirmed.

ISSUED: March 16, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II

                                                 5